.Determination of respondent, New York City Clerk, dated February 25, 2010, which imposed a $2,700 fine on petitioner for failing to timely file a 2008 client annual report, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Michael D. Stallman, J.], entered December 16, 2010), dismissed, without costs.
Respondent’s determination was supported by substantial evidence (CPLR 7803 [4]; 7804 [g]). That evidence, the accuracy of which petitioner does not dispute, demonstrates that petitioner was not a first-time filer, and that it filed its 2008 client annual report 108 days after the February 17, 2009 deadline. Accordingly, petitioner violated New York City Lobbying Law (Administrative Code of City of NY) § 3-217 (c), and was subject to a fine of $25 per day for each day the required filing was late (51 RCNY 1-03 [b] [1] [iv] [B]).
We are unpersuaded by petitioner’s focus on its purported good faith efforts to comply with the Lobbying Law, given that the statute does not provide for consideration of such criteria. We also reject petitioner’s contention that it was deprived of due process. Petitioner was afforded an opportunity to “present relevant and material evidence” before an administrative law judge, in accordance with 51 RCNY 1-03 (c) (6).
We have considered petitioner’s remaining contentions and find them without merit. Concur — Tom, J.P., Sweeny, Catterson, Moskowitz and Acosta, JJ.